Per Curiam,
We have examined and considered with care the report of the learned referee, together with the testimony and correspondence on which it is founded, and our conclusion is that no error appears in it which would authorize a modification or reversal of it in favor of the defendants. The exceptions filed to the report by the defendants were duly considered, passed upon, and finally dismissed by the court. As we are satisfied that a just conclusion was reached by the learned referee and approved by the court, we unhesitatingly affirm the judgment appealed from. We therefore dismiss all the assignments of error.
Judgment affirmed.